Case 2:20-cv-09831 Document 1-2 Filed 10/27/20 Page 1 of 5 Page ID #:42




         EXHIBIT 2
10/22/2020        Case 2:20-cv-09831 Document 1-2    Filed
                                              Trademark       10/27/20
                                                        Electronic             Page
                                                                   Search System (TESS)2 of 5 Page ID #:43

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Oct 22 04:07:23 EDT 2020




  Logout     Please logout when you are done to release system resources allocated for you.

  Start List At:                  OR Jump to record:                    Record 4 out of 13

                                                              ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark THE CREEPS
 Goods and IC 016. US 002 005 022 023 029 037 038 050. G & S: Books in the field of horror and science fiction; Magazines
 Services     featuring comics and horror; Magazines in the field of comics and horror; A series of fiction works, namely, novels
              and books featuring comics and horror; Comic books; Comic magazines; Comic strips appearing in magazines and
              books; Fiction books on a variety of topics; Printed books in the field of horror and science fiction; Publications,
              namely, books and magazines in the fields of comics and horror; Series of fiction and non-fiction books on a variety
              of topics. FIRST USE: 20140624. FIRST USE IN COMMERCE: 20140624
 Mark
 Drawing      (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
              87787989
 Number
 Filing Date February 7, 2018
 Current
              1A
 Basis
 Original
              1A
 Filing Basis
 Published
 for          June 26, 2018
 Opposition
 Registration
              5560902
 Number
 Registration
              September 11, 2018
 Date
 Owner        (REGISTRANT) Warrant Publishing Company Richard John Sala, United States SOLE PROPRIETORSHIP
              CALIFORNIA 14621 Titus Street, Suite 219 Van Nuys CALIFORNIA 91402
 Attorney of
              William D. Bowen
 Record
 Description  Color is2not claimed as a feature of the mark. The42
          EXHIBIT                                                 mark consists of the words "THE CREEPS", written in a font that
tmsearch.uspto.gov/bin/showﬁeld?f=doc&state=4802:78d5vy.2.4                                                                      1/2
10/22/2020        Case 2:20-cv-09831 Document 1-2    Filed
                                              Trademark       10/27/20
                                                        Electronic             Page
                                                                   Search System (TESS)3 of 5 Page ID #:44
 of Mark         appears shaky and/or drippy, i.e. has wavy lines evocative of chaotic shaking. The word "THE" appears slightly to
                 the top-left of the word "CREEPS", with the word "THE" in a relatively smaller font, overlapping the capital letter "C"
                 in "CREEPS".
 Type of
                 TRADEMARK
 Mark
 Register        PRINCIPAL
 Live/Dead
                 LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




             EXHIBIT 2                                                   43
tmsearch.uspto.gov/bin/showﬁeld?f=doc&state=4802:78d5vy.2.4                                                                            2/2
10/22/2020        Case 2:20-cv-09831 Document 1-2    Filed
                                              Trademark       10/27/20
                                                        Electronic             Page
                                                                   Search System (TESS)4 of 5 Page ID #:45

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Oct 22 04:07:23 EDT 2020




  Logout     Please logout when you are done to release system resources allocated for you.

  Start List At:                  OR Jump to record:                    Record 3 out of 13

                                                              ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark THE CREEPS
 Goods and IC 016. US 002 005 022 023 029 037 038 050. G & S: Books in the field of horror and science fiction; Magazines
 Services     featuring comics and horror; Magazines in the field of comics and horror; A series of fiction works, namely, novels
              and books featuring comics and horror; Comic books; Comic magazines; Comic strips appearing in magazines and
              books; Fiction books on a variety of topics; Printed books in the field of horror and science fiction; Publications,
              namely, books and magazines in the fields of comics and horror; Series of fiction and non-fiction books on a variety
              of topics. FIRST USE: 20140624. FIRST USE IN COMMERCE: 20140624
 Standard
 Characters
 Claimed
 Mark
 Drawing      (4) STANDARD CHARACTER MARK
 Code
 Serial
              87787994
 Number
 Filing Date February 7, 2018
 Current
              1A
 Basis
 Original
              1A
 Filing Basis
 Published
 for          June 26, 2018
 Opposition
 Registration
              5560903
 Number
 Registration
              September 11, 2018
 Date
 Owner        (REGISTRANT) Warrant Publishing Company Richard John Sala, United States SOLE PROPRIETORSHIP
              CALIFORNIA 14621 Titus Street, Suite 219 Van Nuys CALIFORNIA 91402
             EXHIBIT 3                                                  44
tmsearch.uspto.gov/bin/showﬁeld?f=doc&state=4802:78d5vy.2.3                                                                      1/2
10/22/2020        Case 2:20-cv-09831 Document 1-2    Filed
                                              Trademark       10/27/20
                                                        Electronic             Page
                                                                   Search System (TESS)5 of 5 Page ID #:46
 Attorney of     William D. Bowen
 Record
 Type of
                 TRADEMARK
 Mark
 Register        PRINCIPAL
 Live/Dead
                 LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




             EXHIBIT 3                                                   45
tmsearch.uspto.gov/bin/showﬁeld?f=doc&state=4802:78d5vy.2.3                                                   2/2
